Citation Nr: 1752081	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as Irritable Bowel Syndrome (IBS).

2.  Entitlement to service connection for a scar, claimed as a head scar.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs
		

ATTORNEY FOR THE BOARD

T. N. Hanson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1991 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter for further evidentiary development in August 2015 and again in March 2017.

The issue of entitlement to service connection for the head scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has irritable bowel syndrome which is causally or etiologically related to his military service.


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.     § 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The duty to notify has been met by way of letters dated in January 2009, December 2010, and January 2011.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . ."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA treatment records have also been obtained, as well as VA examination reports.  Lay statements of the Veteran are also associated with the record.  

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran; therefore, appellate review may proceed.





II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.309(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Analysis

The Veteran maintains that he has irritable bowel syndrome and that he exhibited abdominal distress in service.

In 1992, the Veteran was diagnosed with Hirschsprung's disease, a congential abnormality of the bowel in which there are underdeveloped or missing nerve cells.

In November 1993, the Veteran was hospitalized due to an inability to have a bowel movement.  As a result, he underwent a resection of about 10 centimeters of his colon.

In April 1994, the Veteran underwent surgery for closure of his ileostomy.

A June 1994 Medical Evaluation Board Proceeding report revealed that the Veteran was diagnosed with zonal aganglionsis of rectum, megaureter, and neurogenic bladder, all with an approximate date of origin in 1993.

In a February 1995 VA examination report, it was reported that the Veteran had occasional abdominal pain, but no constipation.  On examination, the Veteran's abdomen revealed multiple operative scars.  The abdomen was not tender and there was no mass or guarding.  The rectal examination revealed no tenderness or swelling.  The examination was normal for neurogenic bladder.

In November 2009, the RO requested a VA "Intestines" examination.  However, the examination was conducted in conjunction with a November 2009 genitourinary examination.  As a result, although the Veteran's gastrointestinal complaints were noted, it did not appear that a thorough gastrointestinal examination was completed and there was no indication in the report as to whether the Veteran had a gastrointestinal disability.  Another examination was requested.

In April 2016, the Veteran was afforded a VA examination for his claim for IBS.  The examiner did not offer a conclusion as to the etiology of the IBS because the examiner did not believe that the Veteran suffered from IBS.  

In July 2016, the Veteran submitted a note to the RO stating that the examiner failed to take into consideration the Veteran's multiple symptoms and the over-the-counter medications that he took to counter the symptoms.

In May 2017, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's e-file and conducted an in-person examination.  The examiner opined that it was less likely as not that the Veteran had irritable bowel syndrome because his reported gastrointestinal symptoms were consistent with his service-connected Hirschsprung's disease.  By way of rationale, the examiner acknowledged the discussion about gastrointestinal symptomatology in his VA records.  The examiner also described that long-term postoperative problems in Hirschsprung's disease include constipation and abdominal pain, which mimic IBS, and fecal soiling.  Further, the examiner reported that IBS is a disease of exclusion and that ultimately the abdominal pain, bloating, and constipation with overflow versus fiber intake related loose stools were consistent with Hirschsprusng's and the surgery for it - not IBS.  

The examiner also discussed the possible interplay between the service-connected condition of neurogenic bladder and the Veteran's symptoms and IBS contentions.  The examiner reported that patients with neurogenic bladder secondary to sacral or peripheral nerve legions tend to have variable lower urinary tract symptoms but typically do not have changes to bladder elasticity.  The examiner found that the Veteran's urinary tract was normal.

The Board has also considered the Veteran's lay statements.  While the Veteran is competent to report on the frequency and duration of his symptoms, attributing his symptoms as a manifestation of undiagnosed illness is outside of his lay competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A preponderance of the evidence thus weighs against the claim of entitlement to service connection for IBS.

To the extent that the Veteran has asserted that he has IBS and that it is attributed to service, the Board finds the other evidence of record, particularly the May 2017 medical opinion, to be more probative than that of the Veteran's contentions.  

Accordingly, because there is no diagnosis of IBS, service connection for such must be denied. 


ORDER

Entitlement to service connection for a gastrointestinal disorder, claimed as Irritable Bowel Syndrome (IBS) is denied.




REMAND

The Veteran contends that he is entitled to service connection for two scars on the left side of his head.  For the following reasons, the Board finds a remand is warranted.

A physical entrance examination report, dated in March 1991, revealed that the 
Veteran had facial scars that preexisted service.

While in service, the Veteran sought treatment for a 1 inch laceration above his left eye.  The date of the service treatment record is illegible.  
 
In May 2011, the Veteran did not report for a VA examination related to an evaluation for his scars.   

The Veteran was afforded a VA examination in April 2016.  Only one scar was noted in the examination report.  As to the scar above the Veteran's left eye, the examiner determined that the scar was not incurred in service because it existed before service, and it was not aggravated by service.  

The Veteran, however, in his July 2016 note to the RO, disputed the examiner's conclusion.  The Veteran stated that while he had preexisting facial scars, the one above his left eye did not preexist service.  Again, the Veteran explained that the scar was due to a severe case of poison ivy for which he sought treatment.

In March 2017, the Board remanded the claim and scheduled the Veteran for an examination to determine the nature and etiology of his scar above his left eye.  

In May 2017, the Veteran was afforded another VA examination.  The examiner reviewed the VA e-folder and conducted an in-person examination.  The examination revealed that the Veteran had a head scar above his left eye which measured 0.5 x 0.4 cm.  The examiner considered the Veteran's statements that the scar was caused by poison ivy while in service.  The pain caused no pain, abnormal pigmentation, or disfigurement.  The scar also did not impact the Veteran's ability to work.  The examiner opined that it was less likely than not that the Veteran's head scar above the left eye was caused by or the result of any incident in service because his service treatment records were silent for poison ivy or other incident causing a left scar above the eye.  Additionally, the examiner acknowledged that while the Veteran was competent to report a bad case of poison ivy, he was not competent to determine the etiology of the scar which the examiner described as not being consistent with lesions of poison ivy and that poison ivy is not known to cause such a scar.

In a Statement in Support of Claim (SSOC) dated in August 2017, the Veteran
stated that he suffered from another scar for which he was claiming service connection.  In the SSOC, the Veteran stated that the scar above his left eye was sustained during basic training when he was hit with a pugil stick.  He contended that he was wearing a defective helmet and a loose screw cut into his skin.  The Veteran contended that he was treated at while in service and received five stitches.  The Veteran also stated that the scar on his head, located approximately an inch above his left eyebrow, is the result of a severe poison ivy rash, sustained while in service.

Although the examiner considered the Veteran's lay statements that he was exposed to poison ivy in service, it is unclear to the Board which scar the examiner considered as being related to the exposure.  Because both claimed scars are located on the left side of the Veteran's head and both were sustained during two separately-claimed in-service events, the Board must remand for further development.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's two scars - one above his left eye and the other above his left eyebrow.

The examiner should determine whether it is as likely as 
not (50 percent probability or greater) that the Veteran's scar above his left eye was due to the claimed in-service event of wearing a defective helmet during pugil stick training.

**In making this determination, the examiner is asked to discuss the Veteran's contentions that the scar resulted from being hit with a pugil stick while wearing a defective helmet.  The examiner must also consider the Veteran's service treatment records which reflect that he sought treatment for a laceration he sustained above his left eye.  The date of the STR is illegible.  
 
The examiner should determine whether it is as likely as not (50 percent probability or greater) that the Veteran's scar above his left eyebrow was due to the claimed in-service event of exposure to poison ivy.

**In making this determination, the examiner is asked to discuss the Veteran's contentions that one of the scars resulted from a loose screw from a defective helmet and that one of the scars resulted from a bad case of poison ivy.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


